     Case 2:20-cv-01258-JAM-CKD Document 31 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROYLAND RICE,                                      No. 2:20-cv-1258 JAM CKD P
12                        Petitioner,
13            v.                                         ORDER
14    PAUL THOMPSON,
15                        Respondent.
16

17           Petitioner, a federal prisoner proceeding pro se, has filed this application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 2, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                         1
     Case 2:20-cv-01258-JAM-CKD Document 31 Filed 07/30/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed June 2, 2021, are adopted in full; and
 3           2. Respondent’s motion to dismiss (ECF No. 8) is granted;
 4           3. Petitioner’s application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 is
 5   dismissed for lack of jurisdiction;
 6           4. Petitioner’s motion to amend (ECF No. 13) is denied as moot in light of his
 7   subsequently filed § 2241 petition in Rice v. Thompson, Case No. 2:21-cv-0649-CKD; and
 8           5. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 9   2253.
10

11
     DATED: July 29, 2021                            /s/ John A. Mendez
12
                                                     THE HONORABLE JOHN A. MENDEZ
13                                                   UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
